REVISED SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff-appellant Rodney Steven Skinner, proceeding pro se, appeals from the November 6, 2003 order of the United States District Court for the Southern District of New York (Michael B. Mukasey, Chief Judge) dismissing the ease for lack of subject matter jurisdiction. On an appeal from a dismissal for lack of subject matter jurisdiction, we review the district court’s factual findings for clear error and its legal conclusions de novo. Luckett v. Bure, 290 F.3d 493, 496 (2d Cir.2002). Familiarity with the proceedings before the district court is assumed.
On appeal, Skinner reiterates his allegations of malpractice and breach of contract against the defendants, but he does not contest the district court’s findings that complete diversity was lacking and that the amount in controversy did not exceed $75,000.
For substantially the same reasons identified in the district court’s November 6, 2003 order, we affirm. See Skinner v. Pettus, No. 02 Civ. 0752 (S.D.N.Y. Nov. 6, 2003). Accordingly, and for the reasons set forth above, the judgment of the district court is hereby AFFIRMED.